Title: From Thomas Jefferson to John Mason, 26 January 1809
From: Jefferson, Thomas
To: Mason, John


                  
                     Jan. 26. 09.
                  
                  Th: Jefferson has recieved the seeds which General Mason has been so kind as to send him, and returns him many thanks for them. they will be a valuable acquisition to him. he is very sensible of the kind sentiments expressed in his note and assures him he reciprocates them sincerely to mrs Mason & himself, and that at whatever distance withdrawn from them, the information of their welfare will always give him great pleasure. should any circumstances ever draw them towards his part of the country it will give him real happiness to recieve them at Monticello. he salutes them with affectionate esteem & respect. 
               